Citation Nr: 9916138	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-06 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability as secondary to the veteran's service-connected 
right knee disability.

2.  Entitlement to an increased evaluation for a right knee 
disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel



INTRODUCTION

The veteran had active service from August to November 1972.  
An appeal has been taken from a January 1995 rating action by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Chicago, Illinois, which denied entitlement to service 
connection for a left knee disability as secondary to the 
veteran's service-connected right knee disability and which 
confirmed and continued a 10 percent evaluation for the right 
knee disability.  The case was initially before the Board of 
Veterans' Appeals (Board) on the question of service 
connection for the left knee disability and an increased 
rating for the right knee disability in July 1998 when it was 
remanded for further action.  The case is again before the 
Board for further appellate consideration on those issues.

As noted in the July 1998 Board remand, the veteran is the 
spouse of a veteran who had been determined to be permanently 
and totally disabled due to service-connected disability and 
basic entitlement pursuant to Chapter 35, Title 38, United 
States Code, had been established.  The appellant had been in 
receipt of Chapter 35 educational benefits as a beneficiary 
of her spouse.  An appeal had been taken from a RO decision 
regarding that benefit.  It was noted that since that appeal 
and the appeal covered in this decision were separate matters 
derived from the eligibility of two different veterans and 
were separately docketed, they could not be consolidated.  It 
was noted that in a decision dated in October 1997, the Board 
had held that mitigating circumstances for the appellant's 
withdrawal from school in March 1987 had not been 
demonstrated.


REMAND

The record reflects that, pursuant to the July 1998 Board 
remand, the veteran was scheduled for an orthopedic 
examination in order to determine the nature and extent of 
her right and left knee disabilities and the relationship 
between them, if any.  The record indicates that the veteran 
was scheduled for examinations in August and September 1998 
and failed to report for the examinations.

The record discloses, however, that the notices to report for 
the examinations were sent to the veteran at an address in 
Calumet City, Illinois.  However, in May 1997, her address 
had been changed from that address to an address in Hammond, 
Indiana.  The record discloses that in December 1998, a copy 
of a VA letter dated in November 1998 with a copy of the 
November 1998 supplemental statement of the case were sent to 
the veteran at the Hammond, Indiana, address.  In February 
1999, the RO wrote to the veteran at a different address in 
Hammond.

As matters now stand, it is unclear whether the veteran 
received the notices to report for the August and September 
1998 VA examinations.  Accordingly, the case is again 
REMANDED for the following action:

1.  The veteran should be contacted at 
her current address so that she may be 
scheduled for an orthopedic examination 
as set forth in the July 1998 Board 
remand.  The veteran's claims file, 
including a copy of that remand, should 
be provided to the examining physician.

2.  Upon completion of the above 
examination, the RO is requested to 
review the physician's report.  If the 
report is sufficient, the veteran's 
claims should then be reviewed by the RO.  
If the decision on either of the matters 
on appeal remains adverse to the veteran, 
she and her representative should be sent 
a supplemental statement of the case and 
be afforded the appropriate time in which 
to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until she receives further notice.  This REMAND is for the 
purpose of obtaining clarifying information.  The Board 
intimates no opinion as to the disposition warranted in this 
case, pending completion of the requested action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



